Citation Nr: 0831251	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-25 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 19, 1998 
for total disability based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
effective date earlier than August 19, 1998 for total 
disability based on individual unemployability (TDIU). 


FINDINGS OF FACT

1.  The veteran has the following service-connected 
disabilities and effective dates: bilateral pes planus rated 
as 30 percent disabling, effective June 13, 1991; peripheral 
neuropathy of the left and right lower extremities, each 
rated separately as 20 percent disabling, effective August 
19, 1998.  All service-connected disabilities arose from a 
common etiology.  

2.  The veteran submitted evidence of an inability to sustain 
substantially gainful employment in support of ongoing claims 
for service connection in February 1993.  The veteran's 
formal claim for TDIU was received by the RO in May 2003.  
  

CONCLUSION OF LAW

The criteria for an effective date earlier than August 19, 
1998 for total disability based on individual unemployability 
have not been met.  38 U.S.C.A. § 1155, 5110 (West 2002);  
38 C.F.R. § 3.340, 3.341, 3.400, 4.16, 4.19 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The RO sent correspondence in June 2003 which informed the 
veteran of the information and evidence required to 
substantiate a TDIU claim and which also informed him of the 
information and evidence VA was to provide and which the 
veteran was to provide.  However, the notice did not provide 
the criteria for assignment of an effective date.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.

Instead, the Federal Circuit held in Sanders that all notice 
errors are presumed prejudicial unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the veteran; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889. 

Despite the inadequate notice provided to the veteran of the 
criteria for the assignment of an effective date, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  In the initial unfavorable 
decision from which the appeal arises, the RO explained the 
basis for the assignment of an effective date.  The veteran 
and his representative provided specific arguments why an 
earlier effective date is warranted based on evidence already 
of record and the timing and merits of previous VA decisions.  
Therefore, the Board concludes that the veteran had actual 
knowledge of the requirements and had an opportunity to 
respond and participate fully in the adjudication of the 
claim.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Although the record 
shows that the veteran was granted disability benefits by the 
Social Security Administration effective in 1991, the 
associated adjudicative and clinical medical records are not 
necessary for a decision on this claim.  Because the VA 
adjudications of record and the law are controlling in the 
assignment of an effective date in this case, additional 
factual development will not assist the veteran in 
substantiating the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran contends that an effective date of June 13, 1991 
is warranted for entitlement to TDIU because he was granted a 
nonservice-connected pension effective that date for an 
inability to obtain and sustain gainful employment as a 
result of a service-connected pes planus disability and 
nonservice-connected bilateral peripheral neuropathy 
disabilities that were later found to be service-connected.  

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service- connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  For the purposes of identifying 
one 60 percent or one 40 percent disability, disorders of 
both upper or both lower extremities (including the bilateral 
factor) or disorders resulting from a common etiology will be 
considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

The veteran currently has the following service-connected 
disabilities and effective dates: bilateral pes planus rated 
as 30 percent disabling, effective June 13, 1991; peripheral 
neuropathy of the left and right lower extremities, each 
rated separately as 20 percent disabling, effective August 
19, 1998.  All service-connected disabilities were determined 
to arise from a common etiology.  Therefore, the RO 
determined that the veteran met the statutory requirements 
for TDIU on August 19, 1998, when the veteran filed a 
petition to reopen his claim for service connection for 
bilateral polyneuropathy.  

The veteran's formal claim for TDIU was received by the RO on 
May 30, 2003.  Generally, the effective date of an award 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 U.S.C. § 
5110(a); 
38 C.F.R. § 3.400.   

In support of claims for service connection for pes planus 
and for a nonservice-connected pension, on February 16, 1993, 
the veteran submitted evidence from several potential 
employers who had declined to hire the veteran in part 
because of his foot disabilities.  The veteran contended that 
his foot and leg disabilities were the result of a fall 
during recruit training in service.  Service medical records 
showed only that he was treated for symptoms of foot pain and 
was diagnosed with pes planus.  In an enclosed substantive 
appeal, the veteran expressed the intent to continue to 
pursue service connection for disabilities of the feet and 
legs and that the degree of disability had become more 
severe.  In October 1993, a VA neurologist noted the 
veteran's reports of a burning sensation of the feet and 
difficulty standing for extended periods of time.  On 
examination, the neurologist noted muscle spasms and wasting 
of the lower leg and a wide, insteady gait.  He noted the 
results of a June 1993 neurological testing that revealed 
diffuse denervation of the lower leg consistent with 
polyneuropathy.  In March 1994, a VA examiner noted that the 
veteran was unable to work in the construction trade because 
of his polyneuropathy.  

In September 1994, the RO granted a nonservice-connected 
pension under the provisions of 38 C.F.R. § 3.321 (b) (2).  
The RO concluded that although the veteran did not meet the 
schedular requirements for pension purposes, the evidence was 
sufficient to show that the veteran's overall nonservice-
connected disabilities rendered him incapable of 
substantially gainful employment.

In November 1996, the Board granted a petition to reopen a 
claim for service connection for pes planus, and in June 
1997, the RO granted service connection and a 10 percent 
rating, effective June 13, 1991.  In September 1997, the RO 
granted an increased rating of 30 percent for pes planus, 
also effective June 13, 1991.  

In May 1995, the RO denied service connection for 
polyneuropathy of the lower legs.  On appeal in November 
1996, the Board remanded the claim for additional 
development.  In April 1997, a VA physician provided an 
opinion that the veteran's polyneuropathy was not related to 
service.  In March 1998, the Board denied service connection 
for bilateral polyneuropathy of the lower legs because the 
disease first manifested many years after service and medical 
evidence failed to show that the disorder was related to any 
aspect of service.  The Board denied a motion for 
reconsideration of the decision in June 1998 and denied a 
motion for revision of the decision on the basis of clear and 
unmistakable error in April 2001.  However, on the same date, 
the Board granted a petition to reopen the claims for service 
connection for bilateral polyneuropathy of the lower legs 
because new and material evidence had been received relevant 
to those disabilities.  The Board remanded the claims for 
further development.  In April 2003, the RO granted service 
connection and separate 20 percent ratings for polyneuropathy 
of the lower legs, effective August 19, 1998, the date of 
receipt of the veteran's petition to reopen the claims.  The 
decision was based on medical opinions from private and VA 
physicians obtained since the last final decision that stated 
that the lower leg polyneuropathy was at least as likely as 
not related to the veteran's fall in service.  

The Board concludes that an effective date earlier than 
August 19, 1998 is not warranted because the veteran did not 
meet the requirements for assignment of TDIU prior to the 
effective date for service connection and 20 percent ratings 
for polyneuropathy of the lower legs.  From June 13, 1991 to 
August 19, 1998, the veteran's sole service connected 
disability was pes planus rated as 30 percent disabling.  The 
veteran submitted evidence and consistently contended that he 
was unable to sustain employment due to both his foot and leg 
disabilities which was accepted by VA in the award of a 
nonservice-connected pension.  The weight of contemporary 
medical evidence also showed that the veteran had both 
disabilities and that his employability was limited by both 
pes planus and polyneuropathy.  However, prior to August 19, 
1998, there was insufficient medical evidence to warrant a 
grant of service connection for the lower leg neurological 
disease.  Therefore, as this disease was not service-
connected, it could not be considered in the determination of 
entitlement to TDIU prior to the effective date of service 
connection in 1998.   

In sum, the weight of evidence showed that the veteran did 
not meet the requirements for TDIU until 1998 nor was his 
unemployability shown to be due only to his foot disability 
rated as 30 percent disabling prior to 1998.  As entitlement 
did not arise until August 19, 1998, it is the later date and 
must be assigned as the earliest effective date for TDIU.  

The weight of the credible evidence demonstrates that the 
veteran's service-connected pes planus disability alone did 
not prohibit substantially gainful employment prior to August 
19, 1998.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An effective date earlier than August 19, 1998 for total 
disability based on individual unemployability is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


